nrairiAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS •
                Ol9^W^(3|jrdfa®6®L STATIONj^^f^S 78gl[bOSTAGE»                   PITNEY BOWES

                STATE OF TEXAS            9v)    »»****<*" -- —              —
                PENALTY FOR
                                                                ZIP 78701
                PRIVATE USE                                     02 1W
                                                                0001401623AUG 06. 2015.


 8/5/2015 ...      =—-gn^M^ 9ni9rR1491W-W1                               WR-83,603-01
 order; the^tejcS togg*" discharged See Ex parte Harrington, 310
 s.w.3d 453 (M. cm. App. 2010).
                                                                      Abel Acosta, Clerk

                               ALFONSO LOPEZ
                               BEXAR COUNTY ADULT - TDC#187948u3TF
                               200 N. COMAL
                                SAN ANTONIO, TX 78207


EBN3B 7S207